DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Status
On May 9th – May 10th, 2022 the Examiner and Mr. Dominic Yobbi discussed potential claim amendments to attempt to place the application into condition for allowance. As previously discussed, Examiner stated that the potential amended claim language would be reviewed, and if sufficient, an Examiner’s amendment would be done. However, after review of the amendment, Examiner does not feel the amendment is sufficient to place the application in condition for allowance. The art still relied on (Antonellis US 4526508) includes respective flanges at the joining of the disks, and the rearward flange (142) has the “recess” that holds the forward flange (136). Though this is reversed, it would not take more than an ordinary skilled artisan to reverse which disk includes the recess since the flange connection would not fundamentally be altered. Further, the specification does not include a “recess” and is relying completely on the drawings, and therefore it is a question of possession and written description for said amendment. As such, the amendments filed April 11th, 2022 are being responded to in the instant office action.
Response to Arguments
Applicant's arguments filed April 11th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the instant amendments overcome Antonellis (US 4526508) because the defined cavities are not radially inward, and the angled portion of the drive arm is not projected in the same way as now instantly claimed. This argument is not persuasive. As previously discussed in the interview on May 9th, 2022, the reference has been misinterpreted in the direction of which is “radially inward”, “radially outward”, and “forward”. As annotated below, the Figure is merely flipped upside-down of what’s typical in gas turbine engine art:
 

    PNG
    media_image1.png
    485
    650
    media_image1.png
    Greyscale

As seen in the annotation above, Antonellis discloses the radially inward cavity (116) with a radially outer rim cavity portion (118), and the drive arm includes the angled portion (128) and a radial portion (142), the angled portion extending radially inwardly and axially forward from a radially inner surface of the axial extension to the radial portion. 
	The rejections with respect to Antonellis are then hereby maintained, including the combination of references for multiple rejections.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites a limitation directed to a “curved portion” of the first disc and the drive arm. However, the multiple curved portions are not discussed in the specification, meaning that the entirety of support for the limitations is drawn to the drawings. However, the disc arm isn’t necessarily “curved” on the radially outward surface or on the axial surface facing the axially aft facing surface of the first disc portion. Indeed, those surfaces appear to be planar. The contour of the first disc curved portion therefore cannot “match” the contour of the curved portion of the drive arm.
Claim 11 recites the limitation “wherein the drive arm and the radially inner surface of the axial extension define an angle that is less than 45 degrees”. The originally filed disclosure fails to recite or provide a description of such an angle. The drawings appear to show an angled surface of the axial extension, but the drawings are not to scale and the angle cannot be measured. Further, the specification doesn’t mention the axial extension is angled at all, let alone a defined angle range. 
Claim 12 recites that “a region in which the drive arm and the radially inner surface of the axial extension meet includes a fillet”. A fillet is not described in the originally filed specification. The drawings show that the rotor of 104a includes an undefined curved surface, but it’s not clear that this is defined as a fillet; there’s no guidance or discussion about this part of the rotor at all. Further, “region” is ill defined, and it’s not disclosed or defined in the specification. As such, a fillet cannot be confirmed from the drawings alone as it is unlabeled and not discussed in the originally filed disclosure.
As such, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant invention.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 depends upon now cancelled claim 2. For the purposes of examination, claim 4 is interpreted as being dependent upon claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Antonellis et al. (US 4526508), hereinafter referenced as Antonellis.
Regarding claims 1 and 8, Antonellis discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (72) with a peripheral first rim portion (76, 78); a second rotor stage, the second rotor stage having a second disc portion (82) with a peripheral second rim portion (86), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (88) extending towards the first rim portion such that a terminal end of the axial extension is adjacent the peripheral rim portion, the axial extension of the second rim portion defining a rotor drum cavity (116, 118) between the first and second disc portions, the rotor drum cavity being located radially inward of the axial extension, wherein the second rotor stage further comprises a drive arm (128) depending radially inward from the axial extension and extending radially inwardly within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (132), wherein the drive arm divides the drum cavity into radially outer rim cavity portion (118) and a radially inner main cavity portion (116), the radially outer rim cavity portion being located between a radially inwardly facing surface of the axial extension and a radially outwardly facing surface of the drive arm, the at least one connector being located radially inwardly of the radially outer rim cavity portion and the drive arm and extending into the radially inner main cavity portion, wherein the rotor assembly further comprises a rim seal (50) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly comprises a pressure equalization path extending from the rim cavity portion to the main cavity portion (passage 120 equalizes pressure between 116 and 118), and wherein the drive arm comprises an angled portion and a radial portion, the angled portion extending radially inwardly and axially forward from a radially inner surface of the axial extension to the radial portion, and wherein the radial portion is located radially inward of and extending away from the angled portion( see Figure 2).
Regarding claims 3-4, Antonellis discloses a rotor assembly according to claim 1 above. Antonellis further discloses the pressure equalization path is provided through the drive arm, and the oblique portion of the drive arm comprises at least one aperture (120) extending from a radially outer surface in the rim cavity portion to a radially inner surface in the main cavity portion (Figure 2).
Regarding claim 5, Antonellis discloses a rotor assembly according to claim 1 above. Antonellis further discloses the rim seal is a folded sheet seal (thin material with bent flanges) having a first leaf (52) in abutment with the first rim portion (at 78) and a second leaf (54) in abutment with the axial extension of the second rim portion (88).
Regarding claim 9, Antonellis discloses a rotor assembly according to claim 1 above. Antonellis further discloses the radial portion extends entirely radially along an axially aft facing surface of the first disc portion (see interaction of 136 and 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 4526508) in view of Burge (US 5350278).
Antonellis discloses the rotor according to claim 1 above.
Antonellis fails to teach the rotor is a compressor with first/second compressor stages.
Burge teaches a compressor rotor with a pressure equalization path extending from the rim cavity portion (65) to the main cavity portion (see apertures 52) on the connection drive arms between the first (42) and second (44) rotor disk of the compressor rotor.
Because Antonellis teaches a rotor with connection between drives with a pressure equalization path in the drive arm but in a turbine, and because Burge teaches an analogous rotor connection with a pressure equalization path in a drive arm but in a compressor, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotor of Antonellis such that it is a compressor rotor as taught by Burge for the purposes of compressing the gas for generating thrust in a gas turbine engine.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 4526508) in view of Motsch (US 20180306198).
Antonellis discloses the rotor according to claim 9 above.
Antonellis fails to teach the drive arm includes a curved portion between the angled portion and the radial portion, wherein the first disc portion includes a curved portion radially outward of the axially aft facing surface, and wherein a radially inner surface of the curved portion of the first disc portion matches a radially outer surface of the curved portion of the drive arm.
Motsch teaches a plurality of rotor discs (Figure 3) that are connected to one another through  a bolt connection (30).  The upstream disc includes a curved portion (see disc portion 26 which defines the axially aft facing surface, and radially above is the curved surface at the rotor connection region) that matches the contour of a radially outer surface of a curved section (39) of the drive arm.
Because Antonellis discloses a flange connection that mate together with a bolting (136 and 142 with bolt 132), and because Motsch teaches a flange connection that mate together with a bolt and the arm has a curved section between the axially and radially extending portions that matches the curved mating of the upstream disc, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the rotor discs in Antonellis such that the drive arm includes a curved portion between the axial length portion of the drive arm and the radial portion, wherein the first disc portion includes a curved portion radially outward of the axially aft facing surface, and wherein a radially inner surface of the curved portion of the first disc portion matches a radially outer surface of the curved portion of the drive arm as taught by Motsch as none but the expected result of connecting rotor disc arms is achieved, allowing the drive arm to rotate the other rotor disc. As a result of the above combination, the drive arm includes a curved portion between the angled portion and the radial portion within Antonellis.
Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 4526508) in view of Klassen (US 3689177).
Antonellis discloses the assembly according to claim 1 above.
Antonellis fails to teach the radially inner surface of the axial extension is an angled surface that extends radially outward and axially forward, wherein the drive arm and the radially inner surface of the axial extension define an angle that is less than 45 degrees.
Klassen teaches a rotor assembly (Figure 1) with a first rotor disc (12) and second rotor disc (14) connect to one another and define a region that houses a sealing portion (30) in the axial space between the axial extensions of the respective rotor discs. The downstream rotor disc defines an angled radially inner surface (35) that is positioned against the leg of the sealing element (30), and forms an angled surface defined by the radially inner surface of the axial extension and the drive arm, and a fillet is in the region in which the drive arm and the radially inner surface of the axial extension meet (undercut 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial extension of the aft disc of Antonellis such that the radially inner surface of the axial extension is an angled surface that extends radially outward and axially forward, wherein the drive arm and the radially inner surface of the axial extension define an angle and the region in which the drive arm and the radially inner surface of the axial extension meet includes a fillet as taught by Klassen for the purposes of securing the sealing element against a planar angled surface, thereby enabling the sealing and prevention of ingesting hot gas. Since applicant has not disclosed that having angled surface as less than 45 degrees, nor that it solves any stated problem or is for any particular purpose and it appears that the angled surface of Klassen would perform equally well with the angle as less than 45 degrees given that the surface is relatively acute angle and the seal has a similar angle to engage with the axial extension, it would have been an obvious matter of design choice to modify the axial extension of Antonellis as modified by Klassen by utilizing the an angle of 45 degrees or less for the purpose of engaging with the sealing arm, preventing the ingestion of hot gases.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN D SEABE/Primary Examiner, Art Unit 3745